Citation Nr: 1042011	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic disability 
exhibited by back pain.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from December 1966 to September 
1970.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a April 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to the benefits currently 
sought on appeal.  In August 2005, the Veteran testified before a 
decision review officer at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This matter was previously before the Board in, November 2007, 
August 2008 and March 2009.  In November 2007 and August 2008 
this case was remanded for further development.  In March 2009, 
the Board denied the Veteran's claim for service connection for a 
chronic disability exhibited by back pain.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in a February 2010 Order, the Court 
granted the parties' Joint Motion for Remand (joint motion), 
remanding the case for compliance with the terms of the joint 
motion. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

In the joint motion the parties agreed that the Board should 
remand the case, in pertinent part, to attempt to obtain 
additional records pertaining to in-service treatment of a back 
injury.  In particular, the Veteran maintains that he was treated 
for a back injury for about two weeks in June 1968 onboard the 
U.S.S. Tripoli.  There is no indication in the record that such 
records were specifically requested.  On remand the RO should 
contact the National Personnel Records Center (NPRC), the 
Department of the Navy and the Naval Historical Center, Ship Deck 
Logs Section and any other appropriate repository and request any 
records associated with treatment for the Veteran's back in June 
1968.  

The parties to the joint motion also agreed that the Veteran 
should be afforded a VA medical examination in order for the 
examiner to consider any records that are obtained pursuant to 
the aforementioned development and the notations regarding an in-
service back injury contained in the November 1970 VA examination 
report.  In addition, the examiner should provide an opinion as 
to the likelihood of whether the Veteran's current back 
disability is caused by or a result of his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of service connection for a back 
disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and 

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from a 
Federal department or agency; and 

2.  Contact the appropriate repository, 
including but not limited to, the NPRC, 
Department of the Navy and/or the Naval 
Historical Center, Ship Deck Logs Section and 
request a search for treatment and or sick 
bay records associated with the U.S.S. 
Tripoli regarding a back injury that resulted 
when the Veteran tripped and fell down a 
flight of stairs in June 1968.  Any other 
agency or authority reasonably believed by 
the RO to hold copies of the Veteran's 
service treatment records should also be 
contacted in an effort to retrieve such 
records.  If no records are located, a 
negative response should be obtained. 

3.  After the above development is completed, 
schedule the Veteran for a VA examination to 
determine the nature, extent, and etiology of 
any back disability.

The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.

For any back disability found, the examiner 
should indicate whether there is a 50 percent 
probability or greater that it had its 
clinical onset in service or is otherwise 
related to his period of service.  The 
examiner should address the evidence in the 
claims folder, including the Veteran's 
complaints of back problems since service, 
the August 1970 service discharge examination 
report, the November 1970 VA examination 
report, and the September 2008 VA examination 
report.  The rationale for all opinions must 
be provided.

4.  Re-adjudicate the issue of entitlement to 
service connection for a chronic disability 
exhibited by back pain.  If the decision 
remains in any way adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
remaining on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



